Title: Pennsylvania Assembly: Reply to the Governor, 5 August 1755
From: Pennsylvania Assembly
To: 


Meeting on July 25 after receiving news of Braddock’s defeat, the Assembly resolved that £50,000 be granted for defense of the province and that a committee of the whole consider ways and means of raising it. Following adoption on the 29th of resolves to tax “all Estates, Real and Personal, within this Province,” Franklin was made a member of a committee to draft a bill embodying the resolves. The bill, brought in on July 31, was passed and sent to the governor on August 2. The crux of the matter was the determination to tax all property including that of the Proprietors—a key issue throughout the remainder of Franklin’s service in the Assembly. Ten days after he first took his seat on Aug. 13, 1751, a representation to the Proprietors, prepared by a committee of which he was a member, had asked them to bear an agreed proportion of the expenses of Indian treaties, but the Penns had refused. In the exchange both sides had alluded to the fact that the Proprietors’ estates were untaxed, but the issue of the Assembly’s right to lay such taxes had not been directly joined. Now, in August 1755, it was, and bitter messages were exchanged by the governor and the Assembly during the almost continuous sessions of the House which lasted through the autumn. Franklin’s part in this struggle may be gauged from Governor Morris’ statement “that Mr. Benjamin Franklin, who holds an office of profit under the General post office, is at the head of these extraordinary measures taken by the Assembly, writes their Messages and directs their motions.”
On August 5 Morris, in returning the bill for raising £50,000, proposed amendments the effect of which exempted the proprietary estates from taxation. On the same day a committee of eight including Franklin drafted the response printed here. The protracted, wordy wrangle, carried on as French and Indian depredations increased along the frontier, was not eased until late November when word arrived that the Proprietors had made a “free gift from us to the publick” of £5000, which was not to be construed as their proportion of any proposed tax. Thereupon the Assembly passed a new supply and appropriation measure which exempted the Proprietors’ estates from the general levy in consideration of their gift. In accepting the grant, however, the Assembly made it perfectly clear that they were not relinquishing their unquestionable rights either to enact money bills without amendment or to tax proprietary property.
 
May it please the Governor,
[August 5, 1755]
The Taxing of the Proprietary Estate with the Estates of the People of the Province, for their common Security in this Time of imminent Danger, seems to us so perfectly equitable and just, that we are surprized the Governor should propose it as an Amendment to our Bill, that the Proprietary Estate be in this Instance exempted.
As the Occasion urges, we are extreamly desirous to come as soon as possible to a Conclusion in the Business of this Sitting; and do therefore entreat the Governor would be pleased to acquaint us explicitly, whether he is restricted by the Proprietaries from passing the Bill as it stands in that Particular, though it were otherwise consistent with his Judgment, since it will only waste Time to endeavour to convince him of its Reasonableness, if after all it will not obtain his Assent.
Or, if it be possible that such Exemption of the Proprietary Estate from its Share in the common Expence of securing the Whole, should appear to the Governor a Thing right in itself: We would then request him to favour us with the Reasons of his Opinion, that we may take them immediately into Consideration; for till this Matter is explained, and understood, we think it needless to consider any other proposed Alterations.
